Wiieelek, J.
It is objected tiiat it does not appear that, in the confession *97of judgment, tho amount for which it was confessed was specified; and we are referred to our opinion in the ease of Montgomery v. Barrett. (8 Tex. It.) Tlie suit, in this case, was upon the irromissory note of the defendants, which is made a part of the petition. There is no pretense that there was or could he any misapprehension on the part of the defendants as to tlie effect of their confession of judgment, or the amount for which they thereby authorized the entry of judgment. Nor is there any pretense that it was entered for -a larger amount titan was actually due. And there is nothing in the opinion referred to which could authorize the supposition that a judgment, thus rendered, is not regular and legal.
Affirmed with damages.
Note 34. — Storey v. Nichols, 22 T., 87; Goss v. Pilgrim, 28 T., 207.